 

Exhibit 10.1

 

MERGER AGREEMENT

 

THIS MERGER AGREEMENT (this “Agreement”), dated as of January 4, 2017, is
entered into by and among ROUNDTABLE CREATIVE INC., a Virginia corporation d/b/a
SUCKERPUNCH ENTERTAINMENT (“SuckerPunch”), BRIAN BUTLER-AU, an individual and
resident of the Commonwealth of Virginia (the “SuckerPunch Shareholder”),
ALLIANCE MMA, INC., a Delaware corporation (“Parent”) and SUCKERPUNCH HOLDINGS,
INC., a Virginia corporation (“Acquisition Co.”) and a wholly-owned subsidiary
of Parent.

 

WHEREAS, SuckerPunch operates a mixed martial arts sports management and
marketing business under the “SuckerPunch Entertainment” brand (the “Business”);
and

 

WHEREAS, the Board of Directors of each of Parent, Acquisition Co. and
SuckerPunch has approved, and deems it advisable and in the best interests of
such entity’s equity holders to consummate, the acquisition of SuckerPunch by
Parent through the merger of Acquisition Co. with and into SuckerPunch as the
surviving entity (the “Merger”), on the terms and subject to the conditions set
forth in this Agreement; and

 

WHEREAS, the parties hereto intend that the Merger will qualify as a
reorganization within the meaning of Section 368(a)(1)(A) of the Internal
Revenue Code of 1986, as amended (the “Code”), by reason of Section 368(a)(2)(E)
of the Code;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants,
agreements and provisions herein contained, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

ARTICLE 1

DEFINITIONS

 

1.1         Definitions. Capitalized terms used herein and not otherwise defined
shall have the respective meanings set forth on Exhibit A hereto.

 

ARTICLE 2

THE MERGER

 

2.1         Merger. Promptly following the execution and delivery of this
Agreement, Acquisition Co. and SuckerPunch will prepare, execute and file with
the Virginia State Corporation Commission (the “SCC”), in accordance with
Section 13.1-720 of the Virginia Stock Corporation Act (the “VSCA”), Articles of
Merger (“Articles of Merger”). The Merger will become effective at the time and
date shown on the Certificate of Merger issued by the SCC (the “Effective
Time”). Subject to the terms and conditions of this Agreement, at the Effective
Time and in accordance with the VSCA, Acquisition Co. will be merged with and
into SuckerPunch pursuant to the Plan of Merger, substantially in the form
attached hereto as Exhibit B (the “Plan of Merger”), the separate corporate
existence of Acquisition Co. shall cease and SuckerPunch will be the surviving
corporation in the Merger (the term “Surviving Corporation” shall refer to
SuckerPunch as of the Effective Time and thereafter).

 

 

 

 

2.2         Closing; Closing Date. The closing of the transactions contemplated
hereby (the “Closing”) will occur when all of the conditions to Closing set
forth in Section 8 have been satisfied (or waived in writing by the appropriate
party). The date on which the Closing occurs is referred to herein as the
“Closing Date”. On the Closing Date, (i) Parent and Acquisition Co. will deliver
the Merger Consideration to the SuckerPunch Shareholder in accordance with
Article III and Section 4(a) (ii) the SuckerPunch Shareholder will deliver
either a certificate representing all of the outstanding shares of SuckerPunch
Common Stock to Parent and Acquisition Co. or a No Stock Certificate Affidavit
in lieu thereof.

 

2.3         Articles of Incorporation; By-laws; Directors and Officers.

 

(a)          The Articles of Incorporation of Acquisition Co. in effect
immediately prior to the Effective Time, a copy of which is attached as Exhibit
C hereto (the “Articles of Incorporation”), and the by-laws of Acquisition Co.
as in effect immediately prior to the Effective Time, a copy of which is
attached as Exhibit D hereto (the “By-laws”), shall be the Articles of
Incorporation and By-laws, respectively, of the Surviving Corporation from and
after the Effective Time until thereafter changed or amended as provide therein
or in accordance with applicable law.

 

(b)          The Board of Directors and officers of Acquisition Co. immediately
prior to the Effective Time shall serve as the Board of Directors and officers,
respectively, of the Surviving Corporation and shall hold office from the
Effective Time until their respective successors have been duly elected or
appointed and qualified or until their earlier death, resignation or removal in
accordance with the Articles of Incorporation and By-laws.

 

2.4         Tax-Free Merger. The parties hereto intend that the Merger will
qualify as a reorganization within the meaning of Section 368(a)(1)(A) of the
Internal Revenue Code of 1986, as amended by reason of Section 368(a)(2)(E) of
the Code.

 

ARTICLE 3

MERGER CONSIDERATION; CONVERSION AND EXCHANGE OF SECURITIES

 

3.1        Manner and Basis of Converting and Exchanging Capital Stock. At the
Effective Time, and without any action on the part of SuckerPunch, Parent or
Acquisition Co., the SuckerPunch Shareholder or the Parent Stockholders, all of
the shares of SuckerPunch Common Stock issued and outstanding immediately prior
to the Effective Time shall be converted or exchanged into the right to receive
(i) an aggregate number of shares of Parent Common Stock equal to $1,050,000
divided by the Share Price, and (ii) $300,000 in cash, in each case to be issued
to the SuckerPunch Shareholder (collectively, the “Merger Consideration”). The
Merger Consideration shall be subject to adjustment pursuant to the provisions
of Article 4.

 

 2 

 

 

3.2         Treasury Stock. Notwithstanding any provision of this Agreement to
the contrary, any shares of SuckerPunch Common Stock held in the treasury of
SuckerPunch shall be canceled in the Merger and shall not be converted or
exchanged into the right to receive any shares of Parent Common Stock or other
securities of Parent.

 

3.3         No Fractional Shares. No fractional shares of Parent Common Stock
shall be issued in, or as a result of, the Merger. Any fractional shares of
Parent Common Stock that a holder of record of SuckerPunch Common Stock would
otherwise be entitled to receive as a result of the Merger shall be rounded to
the nearest whole number of shares of Parent Common Stock.

 

3.4         Surrender and Exchange of Certificates.

 

(a)          Exchange Procedures. On the Closing Date, the SuckerPunch
Shareholder shall deliver to Parent (or its duly authorized agent) one or more
certificate(s) representing all of the SuckerPunch Common Stock formerly owned
by such holder, endorsed in blank or accompanied by duly executed stock powers
or a No Stock Certificate Affidavit in lieu thereof. Upon receipt of
certificates representing all of the shares of SuckerPunch Common Stock
outstanding immediately prior to the Effective Time, Parent shall deliver to the
SuckerPunch Shareholder (i) a certificate registered in the name of such former
holder representing the number of shares of Parent Common Stock that such former
holder is entitled to receive as set forth on Schedule 3.4 hereto (less the
Holdback Shares) and (ii) such former holder’s share of the cash component of
the Merger Consideration as set forth on Schedule 3.4. From and after the
Effective Time, any certificate previously representing ownership of SuckerPunch
Common Stock shall be deemed at and after the Effective Time to represent only
the right to receive Parent Common Stock and the SuckerPunch Shareholder shall
cease to have any other rights with respect to the SuckerPunch Common Stock.

 

(b)          Stock Transfer Books. From and after the Closing Date, the stock
transfer books of SuckerPunch will be closed and there will be no further
registration of transfers of shares of SuckerPunch Common Stock thereafter on
the records of SuckerPunch. If, after the Effective Time, certificates formerly
representing SuckerPunch Common Stock are presented to the Surviving
Corporation, these certificates shall be canceled and exchanged for the number
of shares of Parent Common Stock to which the former holder of such shares may
be entitled pursuant to Section 3.1 hereof.

 

(c)          Satisfaction of Rights of SuckerPunch Common Stock. The shares of
Parent Common Stock issued upon the exchange of shares of SuckerPunch Common
Stock in accordance with the terms hereof shall be deemed to have been issued in
full satisfaction of all rights pertaining to such shares of SuckerPunch Common
Stock.

 

(d)          Shareholders of Record. Schedule 3.4 sets forth (i) the name and
address of the SuckerPunch Shareholder, (ii) the number of shares of SuckerPunch
Common Stock beneficially owned or held of record by such shareholder (including
any shares issuable upon exercise of any options, warrants or other rights held
by such shareholder), and (iii) the percentage that such shares represent of the
total number of shares of SuckerPunch Common Stock outstanding.

 

 3 

 

 

ARTICLE 4

ADJUSTMENTS TO MERGER CONSIDERATION

 

4.1         Adjustments to Merger Consideration.

 

(a)          At Closing, the Parent shall issue a certificate for the number of
shares of Parent Common Stock representing thirty percent (30%) of the aggregate
dollar amount of the Merger Consideration (the “Escrowed Shares”) in the name of
the SuckerPunch Shareholder and shall place such certificate into escrow with
the Escrow Agent to be held pursuant to the terms of the Escrow Agreement. In
the event that Gross Profit attributable to the Business for the fiscal year
2017 (“2017 Gross Profit”) is less than $265,000 (the “2017 Gross Profit
Threshold”), the Escrowed Shares will be cancelled and any amounts held as
dividend payments on such shares will be delivered to the SuckerPunch
Shareholder within five (5) Business Days. In the event that 2017 Gross Profit
is equal to or greater than the 2017 Gross Profit Threshold, the Escrowed Shares
(and any amounts held as dividend payments on such shares) will be delivered to
the SuckerPunch Shareholder within five (5) Business Days following the final
determination of the 2017 Gross Profit. For purposes of determining the number
of Escrowed Shares, each share of Parent Company Stock shall be valued at the
Share Price. The parties shall promptly execute joint written instructions and
deliver same to the Escrow Agent instructing it to deliver the Escrowed Shares
in the manner described in this paragraph.

 

While the Escrowed Shares are held in escrow pursuant to the Escrow Agreement,
(i) any dividends paid on the Parent Company Stock shall be paid pro rata on the
Escrowed Shares and the amount of any such dividends shall be held by the Escrow
Agent and disbursed in accordance with the Escrow Agreement, and (ii) the
SuckerPunch Shareholder shall possess all voting rights with respect to the
Escrowed Shares. The Escrowed Shares are intended to be afforded tax-deferred
treatment under Section 368(a)(1)(A) of the Code in accordance with Rev. Proc
84-42 and, therefore, shall be administered consistent and in accordance
therewith.

 

 4 

 

 

(b)          “Gross Profit” shall be equal to the total revenue attributable to
the Business minus the cost of revenue attributable to the Business (including
allocations of overhead) as determined in accordance with U.S. GAAP,
consistently applied, it being understood that all compensation paid to the
SuckerPunch Shareholder and Hamper pursuant to the Executive Employment
Agreements attached hereto as Exhibits E-1 and E-2, respectively, will be deemed
an expense of the Business and shall be included in cost of revenue for purposes
of making such determination. 2017 Gross Profit will be determined by Parent and
confirmed by the Parent’s independent auditors at least thirty (30) days prior
to the date by which Parent’s Annual Report on Form 10-K for the fiscal year
ending December 31, 2017 must be filed with the Commission. Parent will deliver
written notice of its determination of 2017 Gross Profit (which will describe
the calculation thereof in reasonable detail) (the “Parent Gross Profit Notice”)
to the SuckerPunch Shareholder promptly after it is confirmed by its auditors.
In the event that the SuckerPunch Shareholder wishes to object to the Parent
Gross Profit Notice, he must submit written notice of his objections (describing
such objections in reasonable detail) to Parent and Parent’s independent
auditors within thirty (30) days after the SuckerPunch Shareholder’s receipt of
the Parent Gross Profit Notice; in the event that the SuckerPunch Shareholder
does not object to such determination within such thirty-day period, such
determination shall be deemed final and conclusive. If the SuckerPunch
Shareholder delivers a timely objection to the Parent Gross Profit Notice, and
the parties fail to reach agreement on the amount of 2017 Gross Profit within
five (5) Business Days thereafter, the parties shall jointly select an
independent PCAOB accounting firm to make such determination within a period not
exceeding thirty (30) days, and such determination shall be final and binding on
the parties. In the event that the amount of 2017 Gross Profit as determined by
the independent accounting firm exceeds the amount set forth in the Target Gross
Profit Notice by more than 5%, the fees and expenses of the independent
accounting firm will be borne by Parent; where the difference is equal to or
less than 5%, the fees and expenses of the independent accounting firm will be
borne by the SuckerPunch Shareholder.

 

(c)          To the extent 2017 Gross Profit exceeds the 2017 Gross Profit
Threshold, in addition to the delivery of the Escrowed Shares (and any dividends
declared thereon) to the SuckerPunch Shareholder, the Merger Consideration will
be adjusted upward proportionately such that each additional one dollar ($1) of
Gross Profit in excess of the 2017 Gross Profit Threshold will increase the
Merger Consideration by seven dollars ($7) (such increase, the “Earn Out”). The
Earn Out will be paid to the SuckerPunch Shareholder in shares of Parent Common
Stock valued at the trailing 20-day average closing price for the Parent Common
Stock on the NASDAQ as of the date on which Parent files its annual report on
Form 10-K for the fiscal year ended December 31, 2017 with the Commission.

 

(d)          Within 15 calendar days following the last day of each of the first
three calendar quarters occurring during fiscal year 2017, Parent will provide a
calculation of Gross Profit for such quarter, and will provide supporting
documentation as reasonably requested by the SuckerPunch Shareholder as promptly
as reasonably practicable following any such request; provided, however, that
the SuckerPunch Shareholder acknowledges and agrees that such quarterly
calculations of Gross Profit are preliminary estimates only and are subject to
certain year-end and other adjustments that will be made when 2017 Gross Profit
is calculated. The SuckerPunch Shareholder and his accountants and other
representatives shall be permitted access on reasonable notice during regular
business hours (including for the purposes of copying) to review the books and
records and work papers related to the determination of 2017 Gross Profit.

 

(e)          Cancellation of any Parent Common Stock pursuant to Section 4.1(a)
and any increases pursuant to Section 4.1(c) shall be deemed adjustments to the
Merger Consideration.

 

 5 

 

 

(f)          The Merger Consideration shall be increased by the Closing Cash
Balance, if any. Any such increase shall be paid by Parent in immediately
available funds by wire transfer to an account designated by the SuckerPunch
Shareholder within thirty (30) days after the Closing Date.

 

(g)          The Merger Consideration shall be increased by any accounts
receivable of SuckerPunch existing as of the Closing Date that are collected by
SuckerPunch, Acquisition Co. or Parent following the Closing. The foregoing
accounts receivable shall include, but not be limited to, all amounts due from
Alienware for services rendered or events held prior to the Closing. SuckerPunch
shall remit, and Parent shall cause SuckerPunch to remit, to the SuckerPunch
Shareholder all collected accounts receivable within five (5) Business Days
after receipt of such funds.

 

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF SUCKERPUNCH AND THE SUCKERPUNCH SHAREHOLDER

 

Each of SuckerPunch and the SuckerPunch Shareholder represents and warrants to
Parent, as of the date of this Agreement and as of the Closing Date, as follows:

 

5.1         Organization. SuckerPunch is a corporation duly organized and
validly existing in good standing under the laws of the Commonwealth of
Virginia, duly qualified to transact business as a foreign entity in such
jurisdictions where the nature of the Business makes such qualification
necessary, except as to jurisdictions where the failure to qualify would not
reasonably be expected to have a Material Adverse Effect on the Business of
SuckerPunch, and has all requisite corporate power and authority to own or lease
the properties owned or leased by it and to operate the Business as now being
conducted.

 

5.2         Due Authorization.

 

(a)          SuckerPunch has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement and the Other
Agreements to which it is a party, and the execution and delivery of this
Agreement and such Other Agreements and the performance of all of its
obligations hereunder and thereunder has been duly and validly authorized and
approved by all necessary corporate action of SuckerPunch, including the
unanimous approval of this Agreement and such Other Agreements by the Board of
Directors of SuckerPunch.

 

(b)          The execution, delivery and performance of this Agreement and the
Other Agreements by SuckerPunch is not prohibited or limited by, and will not
result in the breach of or a default under, or conflict with any obligation of
SuckerPunch under (i) any provision of its certificate of incorporation, by-laws
or other organizational documentation of SuckerPunch, (ii) any material
agreement or instrument to which SuckerPunch or the SuckerPunch Shareholder is a
party or by which it or its properties are bound, (iii) any authorization,
judgment, order, award, writ, injunction or decree of any Governmental
Authority, or (iv) any applicable Law, and will not result in the creation or
imposition of any Encumbrance on any of SuckerPunch’s assets. This Agreement has
been, and on the Closing Date the Other Agreements to which SuckerPunch is a
party will have been, duly executed and delivered by SuckerPunch and constitutes
or, in the case of such Other Agreements, will constitute, the legal, valid and
binding obligations of SuckerPunch, enforceable against SuckerPunch in
accordance with their respective terms, except as enforceability may be limited
or affected by applicable bankruptcy, insolvency, moratorium, reorganization or
other laws of general application relating to or affecting creditors’ rights
generally.

 

 6 

 

 

5.3         Equipment. Set forth on Schedule 5.3 are all facilities, machinery,
equipment, fixtures and other properties owned, leased or used by SuckerPunch
(the “Equipment”). Other than as set forth on Schedule 5.3, all Equipment is in
good operating condition, subject to ordinary wear and tear, and are adequate
and sufficient for SuckerPunch’s existing Business.

 

5.4         Title to Property and Encumbrances. Except as set forth on Schedule
5.4, SuckerPunch has good and valid title to all properties and assets used in
the conduct of the Business (except for property held under valid and subsisting
leases which are in full force and effect and which are not in default) free of
all Encumbrances other than Permitted Encumbrances.

 

5.5         Intellectual Property. Schedule 5.5 sets forth all of the material
Intellectual Property Rights owned or used by SuckerPunch in connection with the
Business. Except as set forth on Schedule 5.5, the Intellectual Property Rights
are owned free and clear of all Encumbrances or have been duly licensed for use
by SuckerPunch and all pertinent licenses and their respective material terms
are set forth on Schedule 5.5. Except as set forth on Schedule 5.5, the
Intellectual Property Rights are not the subject of any pending adverse claim
or, to SuckerPunch’s knowledge, the subject of any threatened litigation or
claim of infringement or misappropriation. Except as set forth on Schedule 5.5,
SuckerPunch has not violated the terms of any license pursuant to which any part
of the Intellectual Property Rights have been licensed by SuckerPunch. To
SuckerPunch’s knowledge, except as set forth on Schedule 5.5, the Intellectual
Property Rights do not infringe on any intellectual property rights of any third
party. To SuckerPunch’s knowledge, the Intellectual Property Rights licensed
constitute all of the intellectual property rights necessary to conduct the
Business as presently conducted. Except as set forth on Schedule 5.5, the
Intellectual Property Rights will continue to be available for use by Parent
from and after the Effective Time at no additional cost to Parent.

 

5.6         Litigation. Except as set forth on Schedule 5.6, there is no suit
(at law or in equity), claim, action, judicial or administrative proceeding,
arbitration or governmental investigation now pending or, to the best knowledge
of SuckerPunch, threatened, (i) arising out of or relating to any aspect of the
Business, (ii) concerning the transactions contemplated by this Agreement, or
(iii) involving SuckerPunch, its shareholders, or the officers, directors or
employees of SuckerPunch in reference to actions taken by them in the conduct of
any aspect of the Business.

 

 7 

 

 

5.7         Consents. Except for the approval of the SuckerPunch Shareholder and
the Board of Directors of SuckerPunch, which approvals will be obtained prior to
the Closing, no notice to, filing with, authorization of, exemption by, or
consent of any Person is required for SuckerPunch to consummate the transactions
contemplated hereby.

 

5.8         Brokers, Etc. No broker or other Person acting on behalf of
SuckerPunch or under the authority of SuckerPunch is or will be entitled to any
broker’s or finder’s fee or any other commission or similar fee directly or
indirectly from SuckerPunch or Parent in connection with any of the transactions
contemplated herein.

 

5.9         Absence of Undisclosed Liabilities. To SuckerPunch’s knowledge,
except as set forth on Schedule 5.9, SuckerPunch has not incurred any material
liabilities or obligations with respect to the Business (whether accrued,
absolute, contingent or otherwise), which continue to be outstanding, except as
otherwise expressly disclosed in this Agreement or set forth on the Most Recent
Financial Statements.

 

5.10       Contracts.

 

(a)          Set forth on Schedule 5.10 are each material contract, agreement,
note, bond, mortgage, indenture, deed of trust, license, franchise, permit,
lease or other instrument to which it is a party or bound, including all Fighter
Contracts (collectively, “Contracts”). SuckerPunch is not in violation or breach
of any Contract, and there does not exist any event or condition that, after
notice or lapse of time or both, would constitute an event of default or breach
under any material Contract on the part of SuckerPunch or, to the knowledge of
SuckerPunch, any other party thereto or would permit the modification,
cancellation or termination of any material Contract or result in the creation
of any lien upon, or any person acquiring any right to acquire, any assets of
SuckerPunch. SuckerPunch has not received any claim or assertion that
SuckerPunch has breached any of the terms and conditions of any material
Contract.

 

(b)          The consent of, or the delivery of notice to or filing with, any
party to a Contract is not required for the execution and delivery by
SuckerPunch of this Agreement or the consummation of the transactions
contemplated under the Agreement. SuckerPunch has made available to Parent and
Acquisition Corp. true and complete copies of all Contracts to which it is a
party or by which it or its assets are bound.

 

 8 

 

 

5.11       Tax Returns and Audits. Except as set forth on Schedule 5.11, All
required federal, state and local Tax Returns of SuckerPunch have been
accurately prepared and duly and timely filed, and all federal, state and local
Taxes required to be paid with respect to the periods covered by such returns
have been paid. SuckerPunch is not and has not been delinquent in the payment of
any Tax. SuckerPunch has not had a Tax deficiency proposed or assessed against
it and has not executed a waiver of any statute of limitations on the assessment
or collection of any Tax. None of SuckerPunch’s federal income Tax Returns nor
any state or local income or franchise Tax Returns has been audited by
governmental authorities. The reserves for Taxes reflected on the balance sheets
included in the Most Recent Financial Statements and will be sufficient for the
payment of all unpaid Taxes payable by SuckerPunch as of the respective balance
sheet dates. Since such balance sheet dates, SuckerPunch has made adequate
provisions on its books of account for all Taxes with respect to its business,
properties and operations for such period. SuckerPunch has withheld or collected
from each payment made to each of its employees the amount of all Taxes
(including, but not limited to, federal, state and local income taxes, Federal
Insurance Contribution Act taxes and Federal Unemployment Tax Act taxes)
required to be withheld or collected therefrom, and has paid the same to the
proper Tax receiving officers or authorized depositaries. There are no federal,
state, local or foreign audits, actions, suits, proceedings, investigations,
claims or administrative proceedings relating to Taxes or any Tax Returns of
SuckerPunch now pending, and SuckerPunch has not received any notice of any
proposed audits, investigations, claims or administrative proceedings relating
to Taxes or any Tax Returns. SuckerPunch is not obligated to make a payment, nor
is it a party to any agreement that under certain circumstances could obligate
it to make a payment, that would not be deductible under Section 280G of the
Code. SuckerPunch has not agreed nor is required to make any adjustments under
Section 481(a) of the Code (or any similar provision of state, local and foreign
law) by reason of a change in accounting method or otherwise for any Tax period
for which the applicable statute of limitations has not yet expired. SuckerPunch
is not a party to, is not bound by and does not have any obligation under, any
Tax sharing agreement, Tax indemnification agreement or similar contract or
arrangement, whether written or unwritten (collectively, “Tax Sharing
Agreements”), nor does it have any potential liability or obligation to any
Person as a result of, or pursuant to, any Tax Sharing Agreement.

 

5.12       Capitalization. The authorized capital stock of SuckerPunch consists
of one thousand (1,000) shares of SuckerPunch Common Stock, of which on the date
hereof 100 shares are issued and outstanding. Other than as set forth on
Schedule 5.12, no subscription, warrant, option, convertible security or other
right (contingent or otherwise) to purchase, acquire (including rights of first
refusal, anti-dilution or pre-emptive rights) or register under the Securities
Act the SuckerPunch Common Stock or any other shares of capital stock of
SuckerPunch is authorized or outstanding. SuckerPunch does not have any
obligation to issue any subscription, warrant, option, convertible security or
other such right or to issue or distribute to holders of any shares of its
capital stock any evidence of indebtedness or assets of SuckerPunch. SuckerPunch
does not have any obligation to purchase, redeem or otherwise acquire any shares
of its capital stock or any interest therein or to pay any dividend or make any
other distribution in respect thereof. There are no outstanding or authorized
stock appreciation, phantom stock, profit participation or similar rights with
respect to SuckerPunch.

 

5.13       Compliance with Laws. SuckerPunch is in compliance in all material
respects with all laws applicable to the Business. SuckerPunch has not received
any unresolved written notice of or been charged with the violation of any laws
applicable to the Business except where such charge has been resolved. Except as
set forth on Schedule 5.13, there are no pending or, to the knowledge of
SuckerPunch, threatened actions or proceedings by any Governmental Authority.

 

 9 

 

 

5.14       Financial Statements. SuckerPunch has provided Parent with copies of
the unaudited balance sheets of SuckerPunch at December 31, 2014 and December
31, 2015, respectively, and the related statements of income and cash flows for
the years then ended (collectively, the “Unaudited Financial Statements”),
together with the unaudited balance sheet of SuckerPunch at September 30, 2016
and the related statements of income and cash flows for the nine months then
ended (referred to as the “Most Recent Financial Statements”). The balance
sheets included in the Unaudited Financial Statements and Most Recent Financial
Statements fairly present, as of their respective dates, the financial condition
and assets and liabilities of SuckerPunch and the statements of income and cash
flows included in the Unaudited Financial Statements and Most Recent Financial
Statements fairly present, for the respective periods then ended, its results of
operations and operating profit or loss.

 

5.15       Absence of Certain Changes. Except as contemplated by this Agreement,
specifically referenced in the Most Recent Financial Statements or set forth on
Schedule 5.15, since December 31, 2015, (i) the Business has been conducted in
all material respects in the ordinary course of business, and (ii) neither
SuckerPunch nor the SuckerPunch Shareholder has taken any of the following
actions:

 

(a)          sold, assigned or transferred any material portion of assets of
SuckerPunch related to the Business other than (i) in the ordinary course of
business consistent with past practice or (ii) sales or other dispositions of
obsolete or excess equipment or other assets not used in the Business;

 

(b)          cancelled any indebtedness other than in the ordinary course of
business, or waived or provided a release of any rights of material value to the
Business;

 

(c)          except as required by Law, granted any rights to severance
benefits, “stay pay”, termination pay or transaction bonus to any Business
Employee or increased benefits payable or potentially payable to any such
Business Employee under any previously existing severance benefits, “stay-pay”,
termination pay or transaction bonus arrangements (in each case, other than
grants or increases for which the Surviving Corporation will not be obligated
following the Closing);

 

(d)          except in the ordinary course of business, made any capital
expenditures or commitments therefor with respect to the Business in an amount
in excess of $25,000 in the aggregate;

 

(e)          acquired any entity or business (whether by the acquisition of
stock, the acquisition of assets, merger or otherwise);

 

(f)          amended the terms of any existing Employee Plan, except for
amendments required by Law;

 

 10 

 

 

(g)          changed the Tax or accounting principles, methods or practices of
the Business, except in each case to conform to changes required by Tax Law, in
U.S. GAAP or applicable local generally accepted accounting principles;

 

(h)          amended, cancelled (or received notice of future cancellation of)
or terminated any Contract or Fighter Contract which amendment, cancellation or
termination is not in the ordinary course of business;

 

(i)           materially increased the salary or other compensation payable by
SuckerPunch to any Business Employee, or declared or paid, or committed to
declare or pay, any bonus or other additional payment to and Business Employees,
other than (A) payments for which the Surviving Corporation shall not be liable
after Closing, (B) reasonable compensation increases consistent with past
practice and (C) bonus awards or payments under existing bonus plans and
arrangements awarded to Business Employees which have been awarded or paid in
the ordinary course of business;

 

(j)           failed to make any material payments under any Contracts or
Permits as and when due (except where contested in good faith or cured by
SuckerPunch) under the terms of such Contracts or Permits;

 

(k)          suffered any material damage, destruction or loss relating to the
Business not covered in full by insurance;

 

(l)           incurred any material claims relating to the Business not covered
in full by applicable policies of liability insurance within the maximum
insurable limits of such policies;

 

(m)         mortgaged, pledged or otherwise placed an Encumbrance on any of
SuckerPunch’s assets or properties;

 

(n)          transferred, granted, licensed, assigned, terminated or otherwise
disposed of, modified, changed or cancelled any material rights or obligations
with respect to any of the Transferred Intellectual Property; or

 

(o)          entered into any agreement or commitment to take any of the actions
set forth in paragraphs (a) through (n) of this Section 5.15.

 

5.16       Employee Benefit Plans. Attached as Schedule 5.16 is a list of all
qualified and non-qualified pension and welfare benefit plans of SuckerPunch
(each an “Employee Plan”). Each Employee Plan has been operated in accordance
with its terms, does not discriminate (as that term is defined in the Code) and
will, along with all other bonus plans, incentive or compensation arrangements
provided by SuckerPunch to or for its employees, be terminated by SuckerPunch
immediately prior to Closing. All payments due from SuckerPunch pursuant thereto
have been paid.

 

 11 

 

 

5.17       Business Employees. Attached as Schedule 5.17 is a list of all
employees of SuckerPunch (collectively, the “Business Employees”) and, for each
Business Employee, his or her current salary or compensation, any commission
arrangements, any planned or scheduled salary or compensation increases, and the
most recent salary raise with date and amount. Schedule 5.17 lists all
individuals with whom SuckerPunch has entered into an employment, consulting,
representative, labor, non-compete or similar agreement. Except as set forth on
Schedule 5.17, SuckerPunch has no severance or similar obligation with respect
to any Business Employee (or any former employee or consultant).

 

5.18       Labor Relations. Except as set forth on Schedule 5.18, SuckerPunch
has complied in all material respects with Laws relating to the employment of
labor, including those related to wages, hours and the payment of withholding
and unemployment Taxes.

 

5.19       Sponsors. Attached as Schedule 5.19 is a complete and accurate list
of (i) the five (5) largest sponsors (by revenue) of SuckerPunch, or of any
fighter operating under a Fighter Contract, during the period beginning on
January 1, 2015 and ending on September 30, 2016, showing the approximate total
amount of sponsorship revenue from each such sponsor during such period. Except
as set forth on Schedule 5.19 and to SuckerPunch’s knowledge, as of the date of
this Agreement, SuckerPunch maintains a good business relationship with each
sponsor named on Schedule 5.19.

 

5.20       Conflict of Interest. Except as set forth on Schedule 5.20, neither
SuckerPunch nor the SuckerPunch Shareholder has any direct or indirect interest
in (i) any entity which does business with SuckerPunch or is competitive with
the Business, or (ii) any property, asset or right which is used by SuckerPunch
in the conduct of its Business.

 

5.21       Fighters Under Contract. Schedule 5.21 sets forth each agreement to
which SuckerPunch or the SuckerPunch Shareholder and any professional mixed
martial arts fighter are parties, and the economic terms of each such agreement
(each a “Fighter Contract”). Each Fighter Contract is in full force and effect
and, to SuckerPunch’s knowledge, there are no outstanding material defaults or
violations under any Fighter Contract on the part of the SuckerPunch or, to the
knowledge of the SuckerPunch, on the part of any other party to such Fighter
Contract. Except as set forth on Schedule 5.21, there are no current or pending
negotiations with respect to the renewal, repudiation or amendment of any
Fighter Contract.

 

5.22       Insurance. SuckerPunch maintains (i) adequate insurance on the
Business covering property damage by fire or other casualty, (ii) adequate
insurance protection against all liabilities, claims, and risks, and (iii)
worker’s compensation insurance as required by applicable Law. SuckerPunch is
not in default under any of policies or binders evidencing such coverage. Such
policies and binders are in full force and effect on the date hereof and shall
be kept in full force and effect through the Effective Time.

 

5.23       [Reserved].

 

 12 

 

 

5.24       Representations and Warranties of Parent. Neither SuckerPunch nor the
SuckerPunch Shareholder is aware of, or has discovered through due diligence,
any breach by Parent of its representations and warranties made in Article 6 of
this Agreement, which has not been disclosed to Parent.

 

5.25       SuckerPunch Shareholder.

 

(a)          The SuckerPunch Shareholder has never (i) made a general assignment
for the benefit of creditors, (ii) filed, or had filed against such shareholder,
any bankruptcy petition or similar filing, (iii) suffered the attachment or
other judicial seizure of all or a substantial portion of such shareholder’s
assets, (iv) admitted in writing such shareholder’s inability to pay his debts
as they become due, or (v) taken or been the subject of any action that may have
an adverse effect on his ability to comply with or perform any of his covenants
or obligations under this Agreement or any of the Other Agreements to which he
is a party.

 

(b)          The SuckerPunch Shareholder is not subject to any Order or is bound
by any agreement that may have an adverse effect on his ability to comply with
or perform any of his covenants or obligations under this Agreement or any of
the Other Agreements to which he is a party. There is no Proceeding pending, and
no Person has threatened to commence any Proceeding, that may have an adverse
effect on the ability of the SuckerPunch Shareholder to comply with or perform
any of his covenants or obligations under any of the Other Agreements to which
he is a party. No event has occurred, and no claim, dispute or other condition
or circumstance exists, that might directly or indirectly give rise to or serve
as a basis for the commencement of any such Proceeding.

 

5.26       Investment Purposes.

 

(a)          The SuckerPunch Shareholder (i) understands that the shares of
Parent Common Stock to be issued to such shareholder pursuant to this Agreement
have not been registered for sale under any federal or state securities Laws and
that such shares are being offered and sold to such shareholder pursuant to an
exemption from registration provided under Section 4(2) of the Securities Act,
(ii) agrees that such shareholder is acquiring such shares for his own account
for investment purposes only and without a view to any distribution thereof
other than as permitted by the Securities Act, (iii) understands that such
shareholder must bear the economic risk of the investment in such shares for an
indefinite period of time and (iv) acknowledges that Parent is relying on the
representations and warranties set forth in this Section 5.26 for purposes of
claiming such exemption from registration.

 

(b)          The SuckerPunch Shareholder agrees (i) that such shareholder will
not sell or otherwise transfer the shares of Parent Common Stock to be issued to
such shareholder pursuant to this Agreement unless (x) a registration statement
covering such shares has become effective under applicable state and federal
securities laws, including, without limitation, the Securities Act, or (y) there
is presented to Parent an opinion of counsel satisfactory to Parent that such
registration is not required, (ii) that Parent may instruct any transfer agent
for the Parent Common Stock not to allow the transfer of any such shares by such
shareholder unless it receives satisfactory evidence of compliance with the
foregoing provisions, and (iii) that there will be endorsed upon any certificate
evidencing such shares an appropriate legend referring to the foregoing
restrictions on transferability of such shares.

 

 13 

 

 

5.27       No Other Representations. Except for the representations and
warranties contained in this Article 5 (including the related portions of the
Schedules) and any of the Other Agreements, none of SuckerPunch, the SuckerPunch
Shareholder nor any other Person has made or makes any other express or implied
representation or warranty, either written or oral, on behalf of SuckerPunch or
the SuckerPunch Shareholder, including any representation or warranty as to the
accuracy or completeness of any information regarding SuckerPunch furnished or
made available to Parent, Acquisition Co. and their respective representatives
or as to the future revenue, profitability or success of SuckerPunch, or any
representation or warranty arising from statute or otherwise in law.

 

ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF PARENT AND ACQUISITION CO.

 

Each of Parent and Acquisition Co. jointly and severally represents and warrants
to SuckerPunch and to the SuckerPunch Shareholder, as of the date of this
Agreement and as of the Closing Date, as follows:

 

6.1         Organization. Parent is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all requisite corporate power and authority to own its property and to carry on
its business as it is now being conducted. Acquisition Co. is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Virginia and has all requisite corporate power and authority to own its property
and to carry on its business as it is now being conducted.

 

6.2         Due Authorization. Parent and Acquisition Co. each has full
corporate power and authority to execute, deliver and perform its obligations
under this Agreement and the Other Agreements. The execution and delivery of
this Agreement and the Other Agreements to which Parent or Acquisition Co. is a
party and the performance of all of its obligations hereunder and thereunder
have been duly and validly authorized and approved by all necessary corporate
action of the Parent and Acquisition Co., respectively. This Agreement has been,
and on the Closing Date the Other Agreements to which Parent or Acquisition Co.
will have been, duly executed and delivered by Parent or Acquisition Co., as the
case may be, and constitutes, or, in the case of the Other Agreements will
constitute, the legal, valid and binding obligations of Parent and Acquisition
Co., respectively, enforceable against Parent and Acquisition Co. in accordance
with their respective terms, except as enforceability may be limited or affected
by applicable bankruptcy, insolvency, moratorium, reorganization or other laws
of general application relating to or affecting creditors’ rights generally.

 

 14 

 

 

6.3         Consents. Except as set forth on Schedule 6.3, no notice to, filing
with, authorization of, exemption by, or consent of, any Person is required for
Parent or Acquisition Co. to consummate the transactions contemplated hereby.

 

6.4         No Conflict or Violation. Neither the execution and delivery of this
Agreement and the Other Agreements to which Parent or Acquisition Co. is a party
nor the consummation of the transactions contemplated hereby or thereby will
result in (i) a violation of or a conflict with any provision of the certificate
of incorporation, by-laws or other organizational document of Parent or
Acquisition Co.; (ii) a breach of, or a default under, any term of provision of
any contract, agreement, indebtedness, lease, commitment, license, franchise,
permit, authorization or concession to which Parent or Acquisition Co. is a
party which breach or default would have a material adverse effect on the
business or financial condition of Parent or Acquisition Co. or its ability to
consummate the transactions contemplated hereby or thereby; or (iii) a violation
by Parent or Acquisition Co. of any statute, rule, regulation, ordinance, code,
order, judgment, writ, injunction, decree or award, which violation would have a
material adverse effect on the business or financial condition of Parent or
Acquisition Co. or its ability to consummate the transactions contemplated
hereby or thereby.

 

6.5         Brokers, Etc. No broker or other Person acting on behalf of Parent
or Acquisition Co. or under the authority of Parent or Acquisition Co. is or
will be entitled to any broker’s or finder’s fee or any other commission or
similar fee directly or indirectly from SuckerPunch or Parent in connection with
any of the transactions contemplated herein, other than any fee that is the sole
responsibility of Parent.

 

6.6         Accuracy of Statements. No representation or warranty by Parent or
Acquisition Co. in this Agreement contains an untrue statement of a material
fact or omits to state a material fact necessary to make the statements
contained herein or therein, in light of the circumstances in which they are
made, not misleading. There is no fact known to Parent that materially adversely
affects the business, financial condition or affairs of the Parent or
Acquisition Co. and that has not been disclosed in the SEC Reports.

 

6.7         Representations and Warranties of SuckerPunch and the SuckerPunch
Shareholders. Parent is not aware of, nor has discovered through due diligence,
any breaches by SuckerPunch or any SuckerPunch Shareholder of their respective
representations and warranties made in Article 5 of this Agreement, which it has
not disclosed to SuckerPunch and the Principal Shareholder.

 

 15 

 

 

6.8         Capitalization. The authorized capital stock of Parent consists of
(i) 45,000,000 shares of Common Stock, of which 8,888,975 shares are issued and
outstanding, and (ii) 5,000,000 shares of preferred stock, $0.001 par value per
share, of which no shares are issued and outstanding. Other than 222,230 shares
of Common Stock underlying warrants issued to the Parent’s underwriter in
connection with its initial public offering and shares issuable under its 2016
Equity Incentive Plan, no subscription, warrant, option, convertible security or
other right (contingent or otherwise) to purchase, acquire (including rights of
first refusal, anti-dilution or pre-emptive rights) or register under the
Securities Act any shares of capital stock of Parent is authorized or
outstanding. Parent does not have any obligation to issue any subscription,
warrant, option, convertible security or other such right or to issue or
distribute to holders of any shares of its capital stock any evidence of
indebtedness or assets of Parent. Parent does not have any obligation to
purchase, redeem or otherwise acquire any shares of its capital stock or any
interest therein or to pay any dividend or make any other distribution in
respect thereof. There are no outstanding or authorized stock appreciation,
phantom stock, profit participation or similar rights with respect to Parent.
The shares of Parent Common Stock to be issued to the SuckerPunch Shareholder as
Merger Consideration, including but not limited to the Escrowed Shares, will be
duly authorized, validly issued, fully paid and non-assessable.

 

6.9         SEC Reports; Financial Statements. Parent has filed all reports,
schedules, forms, statements and other documents required to be filed by Parent
under the Exchange Act since September 30, 2016 (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports”). As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Exchange Act. The financial statements of Parent included in
the SEC Reports comply with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with U.S.
GAAP, except as may be otherwise specified in such financial statements or the
notes thereto and except that unaudited financial statements may not contain all
footnotes required by U.S. GAAP, and fairly present in all material respects the
financial position of Parent as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 

6.10       Independent Investigation; Non-Reliance. Each of Parent and
Acquisition Co. has conducted its own independent investigation, review and
analysis of the business, results of operations, prospects, condition (financial
or otherwise) or assets of SuckerPunch, and acknowledges that it has been
provided adequate access to the personnel, properties, assets, premises, books
and records, and other documents and data of SuckerPunch for such purpose. Each
of Parent and Acquisition Co. acknowledges and agrees that: (a) in making its
decision to enter into this Agreement and to consummate the transactions
contemplated hereby, each of Parent and Acquisition Co. has relied solely upon
its own investigation and the express representations and warranties of
SuckerPunch and the SuckerPunch Shareholder set forth in Article 5 of this
Agreement (including the related portions of the Schedules), and neither Parent
nor Acquisition Co. is relying (for purposes of entering into this Agreement or
otherwise) upon the accuracy or completeness of any other information or any
advice, counsel, documents, or representations, warranties or inducements
(whether written or oral) of SuckerPunch or the SuckerPunch Shareholder, or any
of their respective Affiliates, agents, advisors, or other representatives,
other than the express representations and warranties of SuckerPunch and the
SuckerPunch Shareholder set forth in Article 5 hereof; and (b) none of
SuckerPunch, the SuckerPunch Shareholder or any other Person has made any
representation or warranty as to SuckerPunch, the SuckerPunch Shareholder or
this Agreement, except as expressly set forth in Article 5 of this Agreement
(including the related portions of the Schedules).

 

 16 

 

 

ARTICLE 7

COVENANTS AND CONDUCT OF SUCKERPUNCH

 

7.1         Each of SuckerPunch and the SuckerPunch Shareholder agrees that,
from the date of the execution of this Agreement through the Closing Date,
SuckerPunch shall:

 

(a)          Compensation. Except as set forth on Schedule 7.1, not increase or
commit to increase, the amount of compensation payable, or to become payable by
SuckerPunch, or make, any bonus, profit-sharing or incentive payment to any of
its officers, directors or relatives of any of the foregoing;

 

(b)          Encumbrance of Assets. Not cause any Encumbrance of any kind other
than Permitted Encumbrances to be placed upon any of the assets of SuckerPunch;

 

(c)          Incur Liabilities. Not take any action that would cause SuckerPunch
to incur any obligation or liability (absolute or contingent) except liabilities
and obligations incurred in the ordinary course of business, consistent with
past practice, and which are not material to the Business taken as a whole;

 

(d)          Disposition of Assets. Not sell or transfer any tangible or
intangible assets of SuckerPunch or cancel any debts or claims;

 

(e)          Agreement Modifications, Amendments. Not modify, amend, alter, or
terminate (by written or oral agreement, or any manner of action or inaction),
any of the agreements to which SuckerPunch is a party or by which it is bound
including, without limitation, any Fighter Contract, agreements with customers,
vendors, consultants or suppliers, or televisions or media partners, except as
otherwise approved by Parent in writing;

 

(f)          Material Transactions. Not enter into any transaction that is
material to the Business taken as a whole without the prior written consent of
Parent;

 

(g)          Purchase or Sale Commitments. Not undertake any purchase or sale
commitment that will result in purchases outside of customary requirements
consistent with past practice;

 

(h)          Preservation of Business. Use its best efforts to preserve the
Business, keep in employed the present executive officers and key employees of
SuckerPunch (other than increasing compensation to do so) and preserve the
goodwill of its suppliers, customers and others having business relations with
SuckerPunch;

 

 17 

 

 

(i)           Investigation. Allow, during normal business hours, Parent’s
personnel, attorneys, accountants and other authorized representatives free and
full access to the plans, properties, books, records, documents and
correspondence, and all of the work papers and other documents relating to
SuckerPunch in the possession of SuckerPunch, its officers, directors,
employees, auditors or counsel, in order that Parent may have full opportunity
to make such investigation as it may desire of the properties and Business of
SuckerPunch;

 

(j)           Compliance with Laws. Comply in all material respects with all
Laws applicable to SuckerPunch or to the conduct of its Business;

 

(k)          Notification of Material Changes. Provide Parent with prompt
written notice of any material and adverse change in the condition (financial or
other) of SuckerPunch’s assets, liabilities, earnings, prospects or business
which has not been specifically disclosed to Parent in this Agreement or in a
schedule hereto;

 

(l)           Closing Conditions; Cooperation. Use its best efforts to satisfy
the conditions to Closing set forth in Section 8.2 hereof, and cooperate fully,
completely and promptly with Parent in connection with securing any approval,
consent, authorization or clearance required hereunder; and

 

7.2         Financial Statements. The SuckerPunch Shareholder agrees that,
following the Closing Date, the SuckerPunch Shareholder shall cause to be
prepared and shall provide to Parent, at the SuckerPunch Shareholder’s expense,
all audited and reviewed financial statements of SuckerPunch that are required
by the Commission and Regulation S-X under the Securities Act for inclusion in
Parent’s Form 8-K relating to the Merger. The estimated cost of preparing such
financial statements in the amount of $20,000 (the “Audit Expense Estimate”)
shall be deducted by Parent at the Closing from the cash portion of the Merger
Consideration and shall be used for the sole purpose of paying the actual cost
of such preparation. In the event that the actual cost of such preparation,
based on a final invoice received from the auditing firm, is less than the Audit
Expense Estimate, such difference shall be paid to the SuckerPunch Shareholder
within five (5) Business Days of receipt of such invoice. In the event that the
actual cost of such preparation exceeds the Audit Expense Estimate, Parent and
Acquisition Co. shall bear the entire amount of such difference, it being
understood that the Audit Expense Estimate is the maximum liability that the
SuckerPunch Shareholder shall have for such audit.

 

7.3         Distributions Prior to Closing. Notwithstanding the foregoing or any
other provision of this Agreement, nothing in this Agreement shall prohibit
SuckerPunch from paying distributions to the SuckerPunch Shareholder at any time
prior to the Closing as long as such distributions are paid from available cash,
do not constitute borrowed or restricted funds, and are otherwise made in
compliance with applicable Law.

 

 18 

 

 

ARTICLE 8

CONDITIONS TO CLOSING

 

8.1         Conditions to Obligations of SuckerPunch and the SuckerPunch
Shareholder. The respective obligations of SuckerPunch and the SuckerPunch
Shareholder to consummate the transactions contemplated by this Agreement shall
be subject to fulfillment at or prior to the Closing of the following conditions
(any one or more of which may be waived in writing by SuckerPunch and the
SuckerPunch Shareholder):

 

(a)          Performance of Agreements and Conditions. All agreements and
covenants to be performed and satisfied by Parent and Acquisition Co. hereunder
on or prior to the Closing Date shall have been duly performed and satisfied by
Parent and Acquisition Co. in all material respects.

 

(b)          Representations and Warranties True. The representations and
warranties of Parent and Acquisition Co. shall be true and correct in all
material respects as of the Closing Date, and there shall be delivered to
SuckerPunch on the Closing Date a certificate executed by the Chief Executive
Officer of Parent to that effect.

 

(c)          No Action or Proceeding. No legal or regulatory action or
proceeding shall be pending or threatened by any Person to enjoin, restrict or
prohibit the Merger contemplated hereby. No order, judgment or decree by any
court or regulatory body shall have been entered in any action or proceeding
instituted by any party that enjoins, restricts, or prohibits this Agreement or
the complete consummation of the transactions as contemplated by this Agreement.

 

(d)          Other Agreements. Parent and Acquisition Co. shall have executed
and delivered each of the Other Agreements to which it is a party.

 

(e)          Required Consents. Parent and Acquisition Co. shall have obtained
all consents of or provided notification to any third parties required by
applicable law or under any agreement to which Parent or Acquisition Co. is a
party as a result of the Merger.

 

8.2         Conditions to Obligations of Parent. The respective obligations of
Parent and Acquisition Co. to consummate the transactions contemplated by this
Agreement shall be subject to fulfillment at or prior to the Closing of the
following conditions (any one or more of which may be waived in writing by
Parent):

 

(a)          Performance of Agreements and Covenants. All agreements and
covenants to be performed and satisfied by SuckerPunch and the SuckerPunch
Shareholder, respectively, hereunder on or prior to the Closing Date shall have
been duly performed and satisfied by SuckerPunch and such shareholder in all
material respects.

 

(b)          Accuracy of Representations and Warranties. The respective
representations and warranties of SuckerPunch and the Principal Shareholder
contained in this Agreement shall be true and correct in all material respects,
and there shall be delivered by SuckerPunch on the Closing Date a certificate
executed by the Chief Executive Officer of SuckerPunch to that effect.

 

 19 

 

 

(c)          No Action or Proceeding. No legal or regulatory action or
proceeding shall be pending or threatened by any Person to enjoin, restrict or
prohibit the Merger or the other transactions contemplated hereby. No order,
judgment or decree by any court or regulatory body shall have been entered in
any action or proceeding instituted by any party that enjoins, restricts, or
prohibits this Agreement or the complete consummation of the transactions as
contemplated by this Agreement.

 

(d)          Articles of Merger. The Articles of Merger shall have been filed
with the SCC and the SCC shall have issued a Certificate of Merger.

 

(e)          Other Agreements. Each of SuckerPunch, the SuckerPunch Shareholder
and Hamper shall have duly executed and delivered to Parent a copy of each of
the Other Agreements to which it is a party.

 

(f)          SuckerPunch Common Stock. The SuckerPunch Shareholder shall have
tendered to Parent all of the shares of SuckerPunch Common Stock owned
beneficially or of record by such holder for exchange pursuant to the Merger in
accordance with Section 3 hereof.

 

(g)          Due Diligence. Parent shall have completed its due diligence
inquiry of SuckerPunch and the Business and shall have been satisfied with the
results of such inquiry in all material respects.

 

(h)           Non-Competition and Non-Solicitation Agreements. The SuckerPunch
Shareholder and Hamper shall have entered into a Non-Competition and
Non-Solicitation Agreement with Parent in substantially the form attached hereto
as Exhibit F.

 

(i)           Board Approval; Required Consents. The Board of Directors of
SuckerPunch shall have unanimously recommended approval of the Merger to the
SuckerPunch Shareholder and shall have obtained such approval. SuckerPunch shall
have obtained all consents of or provided notification to any third parties
required by the terms of any Contract or applicable law for SuckerPunch to
consummate the transactions contemplated by this Agreement.

 

ARTICLE 9

POST-CLOSING COVENANTS, OTHER AGREEMENTS

 

9.1         Availability of Records. Following the Closing Date, Parent shall
make available to the SuckerPunch Shareholder as reasonably requested by
SuckerPunch Shareholder, his agents and representatives, or as requested by any
Governmental Authority, all information, records and documents relating to the
Business for all periods prior to Closing.

 

 20 

 

 

9.2         Tax Matters.

 

(a)          Pre-Closing Tax Returns. The SuckerPunch Shareholder shall prepare
(or cause to be prepared) and file (or caused to be filed) on a timely basis all
Tax returns of SuckerPunch that are due after the Closing Date for any period
ending on or before the Closing Date, and shall pay all Taxes shown to be due
thereon. Such Tax returns shall be correct and complete in all material
respects, and shall be prepared on a basis consistent with the similar Tax
returns for the preceding taxable periods. The SuckerPunch Shareholder shall
give a copy of each such Tax return to Parent at least twenty (20) days (or with
respect to such Tax returns other than income or franchise Tax returns, a
reasonable period) prior to filing for its review and comment, and the
SuckerPunch Shareholder shall consider revisions to such Tax returns as are
reasonably requested by Parent. Parent shall reasonably cooperate (and cause
SuckerPunch to reasonably cooperate) in connection with the preparation and
filing of such Tax returns, to timely pay the Tax shown to be due thereon and to
furnish the SuckerPunch Shareholder proof of such payment.

 

(b)          Post-Closing Tax Returns. Parent shall prepare (or cause to be
prepared) and file (or cause to be filed) on a timely basis (taking into account
valid extensions of time to file) all Tax returns of SuckerPunch for taxable
periods ending after the Closing Date. Any such Tax returns for a period that
includes the Closing Date shall be true, correct and complete in all material
respects, shall be prepared on a basis consistent with the similar Tax returns
for the immediately preceding taxable periods, and, unless otherwise required by
applicable Laws, shall not make, amend, revoke or terminate any Tax election or
change any accounting practice or procedure without the prior consent of the
SuckerPunch Shareholder, which consent shall not unreasonably be withheld,
delayed or conditioned. Parent shall give to the SuckerPunch Shareholder a copy
of each such Tax return that relates to a period that includes the Closing Date
at least twenty (20) days (or with respect to such Tax returns other than income
or franchise Tax returns, a reasonable period) prior to filing for review and
comment by the SuckerPunch Shareholder, and Parent shall consider such revisions
to such Tax returns as are reasonably requested by the SuckerPunch Shareholder.

 

(c)           Transfer Taxes. All liability for and payment of all sales, use,
transfer, real property transfer, documentary, recording, gains, stock transfer,
and similar Taxes and fees, and any deficiency, interest, or penalty asserted
with respect thereto, arising out of or in connection with the transactions
effected pursuant to this Agreement, shall be shared 50% by Parent and 50% by
the SuckerPunch Shareholder. Parent shall timely file or cause to be filed all
necessary documentation and Tax returns with respect to such transfer Taxes and
shall promptly after filing furnish a copy thereof to the SuckerPunch
Shareholder.

 

 21 

 

 

(d)          Tax Refunds. Except with respect to transfer Taxes, the SuckerPunch
Shareholder will be entitled to any Tax refunds (whether in the form of cash
received or a credit or offset against Taxes otherwise payable), that are
received by Parent or SuckerPunch for any tax period ending after the Closing
Date that relate to any Pre-Closing Period or the portion of any period through
the Closing Date.

 

ARTICLE 10

INDEMNIFICATION

 

10.1       Indemnification by SuckerPunch Shareholder. The SuckerPunch
Shareholder hereby agrees to indemnify, defend and hold Parent, Acquisition Co.
and each of their officers, directors employees and agents harmless from and
against any Losses (defined below) resulting from the breach of any
representations, warranties, covenants or agreements made by SuckerPunch or the
SuckerPunch Shareholder in this Agreement or in any of the Other Agreements.

 

10.2       Indemnification by Parent. Parent hereby agrees to indemnify, defend
and hold the SuckerPunch Shareholder harmless from and against any Losses
resulting from any breach of any representations, warranties, covenants or
agreements made by Parent or Acquisition Co. in this Agreement or in any of the
Other Agreements.

 

10.3       Indemnification Procedure for Third-Party Claims.

 

(a)          In the event that any party (the “Indemnified Person”) desires to
make a claim against any other party (the “Indemnifying Person”) in connection
with any Losses for which the Indemnified Person may seek indemnification
hereunder in respect of a claim or demand made by any Person not a party to this
Agreement against the Indemnified Person (a “Third-Party Claim”), such
Indemnified Person must notify the Indemnifying Person in writing, of the
Third-Party Claim (a “Third-Party Claim Notice”) as promptly as reasonably
possible after receipt, but in no event later than fifteen (15) calendar days
after receipt, by such Indemnified Person of notice of the Third-Party Claim;
provided, that failure to give a Third-Party Claim Notice on a timely basis
shall not affect the indemnification provided hereunder except to the extent the
Indemnifying Person shall have been actually prejudiced as a result of such
failure. Upon receipt of the Third-Party Claim Notice from the Indemnified
Person, the Indemnifying Person shall be entitled, at the Indemnifying Person’s
election, to assume or participate in the defense of any Third-Party Claim at
the cost of Indemnifying Person. In any case in which the Indemnifying Person
assumes the defense of the Third-Party Claim, the Indemnifying Person shall give
the Indemnified Person ten (10) calendar days’ notice prior to executing any
settlement agreement and the Indemnified Person shall have the right to approve
or reject the settlement and related expenses; provided, however, that upon
rejection of any settlement and related expenses, the Indemnified Person shall
assume control of the defense of such Third-Party Claim and the liability of the
Indemnifying Person with respect to such Third-Party Claim shall be limited to
the amount or the monetary equivalent of the rejected settlement and related
expenses.

 

 22 

 

 

(b)          The Indemnified Person shall retain the right to employ its own
counsel and to discuss matters with the Indemnifying Person related to the
defense of any Third-Party Claim, the defense of which has been assumed by the
Indemnifying Person pursuant to Section 10.3(a) of this Agreement, but the
Indemnified Person shall bear and shall be solely responsible for its own costs
and expenses in connection with such participation; provided, however, that,
subject to Section 10.3(a) above, all decisions of the Indemnifying Person shall
be final and the Indemnified Person shall cooperate with the Indemnifying Person
in all respects in the defense of the Third-Party Claim, including refraining
from taking any position adverse to the Indemnifying Person.

 

(c)          If the Indemnifying Person fails to give notice of the assumption
of the defense of any Third-Party Claim within a reasonable time period not to
exceed forty-five (45) days after receipt of the Third-Party Claim Notice from
the Indemnified Person, the Indemnifying Person shall no longer be entitled to
assume (but shall continue to be entitled to participate in) such defense. The
Indemnified Person may, at its option, continue to defend such Third-Party Claim
and, in such event, the Indemnifying Person shall indemnify the Indemnified
Person for all reasonable fees and expenses in connection therewith (provided it
is a Third-Party Claim for which the Indemnifying Person is otherwise obligated
to provide indemnification hereunder). The Indemnifying Person shall be entitled
to participate at its own expense and with its own counsel in the defense of any
Third-Party Claim the defense of which it does not assume. Prior to effectuating
any settlement of such Third-Party Claim, the Indemnified Person shall furnish
the Indemnifying Person with written notice of any proposed settlement in
sufficient time to allow the Indemnifying Person to act thereon. Within fifteen
(15) days after the giving of such notice, the Indemnified Person shall be
permitted to effect such settlement unless the Indemnifying Person (a)
reimburses the Indemnified Person in accordance with the terms of this Article
10 for all reasonable fees and expenses incurred by the Indemnified Person in
connection with such Claim; (b) assumes the defense of such Third-Party Claim;
and (c) takes such other actions as the Indemnified Person may reasonably
request as assurance of the Indemnifying Person’s ability to fulfill its
obligations under this Article 10 in connection with such Third-Party Claim.

 

10.4       Indemnification Procedure for Other Claims. An Indemnified Party
wishing to assert a claim for indemnification which is not a Third-Party Claim
subject to Section 10.3 (a “Claim”) shall deliver to the Indemnifying Party a
written notice (a “Claim Notice”) which contains (i) a description and, if then
known, the amount (the “Claimed Amount”) of any Losses incurred by the
Indemnified Party or the method of computation of the amount of such claim of
any Losses, (ii) a statement that the Indemnified Party is entitled to
indemnification under this Article 10 and a reasonable explanation of the basis
therefor, and (iii) a demand for payment in the amount of such Losses. Within
thirty (30) days after delivery of a Claim Notice, the Indemnifying Party shall
deliver to the Indemnified Party a written response in which the Indemnifying
Party shall: (A) agree that the Indemnified Party is entitled to receive all of
the Claimed Amount, (B) agree in a “Counter Notice” that the Indemnified Party
is entitled to receive part, but not all, of the Claimed Amount, or (C) contest
that the Indemnified Party is entitled to receive any of the Claimed Amount
including the reasons therefor. If the Indemnifying Party in the Counter Notice
or otherwise contests the payment of all or part of the Claimed Amount, the
Indemnifying Party and the Indemnified Party shall use good faith efforts to
resolve such dispute. If such dispute is not resolved within sixty (60) days
following the delivery by the Indemnifying Party of such response, the
Indemnifying Party and the Indemnified Party shall each have the right to submit
such dispute to a court of competent jurisdiction in accordance with the
provisions of Section 12.17.

 

 23 

 

 

10.5       Losses.

 

(a)          For purposes of this Agreement, “Losses” shall mean all actual
liabilities, losses, costs, damages, penalties, assessments, demands, claims,
causes of action, including, without limitation, reasonable attorneys’,
accountants’ and consultants’ fees and expenses and court costs; provided,
however, that Losses shall include punitive, indirect, consequential or similar
damages only for claims brought, and damages recovered, by third parties.

 

(b) Any liability for indemnification under this Agreement shall be determined
without duplication of recovery due to the facts giving rise to such liability
constituting a breach of more than one representation, warranty, covenant or
agreement.

 

(c)          The Indemnified Person agrees to use all reasonable efforts to
obtain recovery from any and all third parties who are obligated respecting a
Loss (e.g. parties to indemnification agreements, insurance companies, etc.)
(“Collateral Sources”) respecting any Claim pursuant to which the Indemnified
Person is entitled to indemnification hereunder. If the amount to be netted
hereunder from any payment from a Collateral Source is determined after payment
of any amount otherwise required to be paid to an Indemnified Person under this
Article 10, the Indemnified Person shall repay to the Indemnifying Person,
promptly after such receipt from Collateral Source, any amount that the
Indemnifying Person would not have had to pay pursuant to this Article 10 had
such receipt from the Collateral Source occurred at the time of such payment.

 

(d)          Each Indemnified Person shall (and shall cause its Affiliates to)
use commercially reasonable efforts to mitigate any claim for Losses that an
Indemnified Person asserts under this Article 10.

 

(e)          The amount of any and all Losses (and other indemnification
payments) under this Agreement shall be decreased by (A) any Tax benefits in
excess of Tax detriments actually realized by the applicable Indemnified Person
related to the Loss, including deductibility of any such Losses (or other items
giving rise to such indemnification payment), and (B) the amount of any
insurance proceeds or other amounts recoverable from Collateral Sources (netted
against deductibles and other costs associated with making or pursuing any such
claims, as applicable), received or to be received by the applicable Indemnified
Person with respect to such Losses under any insurance policy maintained by the
Indemnified Person or any other Person or from any other Collateral Source. The
Indemnified Person will assign to the Indemnifying Person any rights or
contribution or subrogation the Indemnified Person may have against or
respecting any Collateral Source or other Persons related to such Loss which is
indemnified by the Indemnifying Person hereunder.

 

 24 

 

 

10.6       Certain Limitations. Notwithstanding anything to the contrary
contained in this Agreement: (a) neither the SuckerPunch Shareholder nor Parent
shall be required to indemnify any party hereunder for their breach of any
representation or warranty unless and until the aggregate amount of Losses
arising from such types of breach shall exceed $50,000.00; and (b) the
SuckerPunch Shareholder shall not be liable to provide indemnification hereunder
in an aggregate amount in excess of twenty percent (20%) of the value of the
Merger Consideration received by the SuckerPunch Shareholder.

 

10.7       Survival of Representations and Warranties. Except with respect to
(a) the covenants of the parties hereto which are intended to survive the
Closing, (b) SuckerPunch’s and the SuckerPunch Shareholder’s representations
provided for in Sections 5.1, 5.2, 5.7, 5.8, 5.11, 5.12, 5.14, 5.25 and 5.26,,
which survive indefinitely, and (c) Parent and Acquisition Co.’s representations
provided for in Section 6.2, 6.5, 6.8 and 6.9 which survive indefinitely, the
representations and warranties of each of the parties hereto shall survive the
Closing for a period of eighteen (18) months.

 

10.8       Exclusive Remedies. Each of Parent, SuckerPunch and the SuckerPunch
Shareholder acknowledges and agrees that, from and after the Closing, its sole
and exclusive remedy with respect to any and all Losses based upon, arising out
of or otherwise in respect of the matters set forth in this Agreement shall be
pursuant to the indemnification set forth in this Article 10, and such party
shall have no other remedy or recourse with respect to any of the foregoing
other than pursuant to, and subject to the terms and conditions of, this Article
10; provided, that the foregoing limitation shall not apply to claims seeking
specific performance or other available equitable relief.

 

ARTICLE 11

TERMINATION AND SURVIVAL

 

11.1       Termination of Agreement. This Agreement may be terminated at any
time prior to the Closing as follows:

 

(a)          upon the mutual written consent of Parent and SuckerPunch;

 

(b)          by SuckerPunch, if all of the conditions to Closing in Section 8.1
have not been satisfied (or waived in the sole discretion of SuckerPunch) on or
before January 31, 2017, upon written notice to Parent; or

 

(c)          by Parent, if all of the conditions to Closing in Section 8.2 have
not been satisfied (or waived in the sole discretion of Parent) on or before
January 31, 2017, upon written notice to SuckerPunch.

 

 25 

 

 

 

11.2         Effect of Termination.

 

(a)          In the event that this Agreement is validly terminated prior to the
Closing as provided herein, then each of the parties shall be relieved of its
duties and obligations arising under this Agreement after the date of such
termination and such termination shall be without liability to Parent or
SuckerPunch; provided, however, that the obligations of the parties set forth in
Articles 10, 11 and 12 hereof shall survive any such termination and shall be
enforceable hereunder.

 

(b)          Nothing in this Section 11.2 shall relieve Parent, SuckerPunch or
the SuckerPunch Shareholder of any liability for a material breach of this
Agreement prior to the effective date of termination hereunder, and the damages
recoverable by the non-breaching party shall include all attorneys’ fees
reasonably incurred by such party in connection with the transactions
contemplated hereby.

 

ARTICLE 12

MISCELLANEOUS

 

12.1       Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided, however, that no assignment shall be made by either party without the
prior express written consent of the other party.

 

12.2       Confidentiality. All information gained by any party concerning the
other as a result of the transactions contemplated hereby (“Confidential
Information”), including the execution and consummation of the transactions
contemplated hereby and the terms thereof and information obtained by Parent and
its representatives in conducting due diligence respecting SuckerPunch and the
Business, will be kept in strict confidence. All Confidential Information will
be used only for the purpose of consummating the transactions contemplated
hereby. Following the Closing, all Confidential Information relating to the
Business disclosed by SuckerPunch to Parent shall become the Confidential
Information of Parent. No party hereto shall, without having previously informed
the other parties hereto about the form, content and timing of any such
announcement, make any public disclosure with respect to the Confidential
Information or transactions contemplated hereby, except:

 

(a)          As may be required by the Securities Act or the Exchange Act; or

 

(b)          As may be otherwise required by applicable Law provided that, in
any such event, the party required to make the disclosure will (I) provide the
other party with prompt written notice of any such requirement so that such
other party may seek a protective order or other appropriate remedy,
(II) consult with and exercise in good faith all reasonable efforts to mutually
agree with the other party regarding the nature, extent and form of such
disclosure, (III) limit disclosure of Confidential Information to what is
legally required to be disclosed, and (IV) exercise its best efforts to preserve
the confidentiality of any such Confidential Information; or

 

 26 

 

 

(c)          Parent may disclose the terms of this Agreement and the
transactions contemplated hereby to an actual or prospective underwriter,
lender, investor, partner or agent, subject to a non-disclosure agreement
pursuant to which such lender, investor, partner or agent agrees to be bound by
the terms of this Section 12.2; or

 

(d)          Disclosure to a party’s representatives and advisors in connection
with advising such party and preparing its Tax Returns.

 

12.3       Expenses. Except as otherwise specifically stated herein, each party
shall bear its own expenses with respect to the transactions contemplated by
this Agreement.

 

12.4       Severability. Each of the provisions contained in this Agreement
shall be severable, and the unenforceability of one shall not affect the
enforceability of any others or of the remainder of this Agreement.

 

12.5       Amendment; Entire Agreement. This Agreement may not be amended,
supplemented or otherwise modified except by an instrument in writing signed by
all of the parties hereto. This Agreement and the Other Agreements contain the
entire agreement of the parties hereto with respect to the transactions covered
hereby, superseding all negotiations, prior discussions and preliminary
agreements made prior to the date hereof. Neither party is relying on any
statements of the other party not expressed herein.

 

12.6       No Third Party Beneficiaries. Except as required by Section 10
hereof, this Agreement is for the sole benefit of the parties hereto and their
permitted assigns and nothing herein, express or implied, shall give or be
construed to give to any Person, other than the parties hereto and such
permitted assigns, any legal or equitable rights hereunder.

 

12.7       Waiver. The failure of any party to enforce any condition or part of
this Agreement at any time shall not be construed as a waiver of that condition
or part, nor shall it forfeit any rights to future enforcement thereof. Any
waiver hereunder shall be effective only if delivered to the other parties
hereto in writing by the party making such waiver.

 

12.8       Governing Law. This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Delaware without regard
to the conflicts of laws provisions thereof.

 

12.9       Headings. The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute a part hereof.

 

 27 

 

 

12.10     Counterparts. The parties may execute this Agreement in one or more
counterparts, and each fully executed counterpart shall be deemed an original.

 

12.11     Further Documents. Each of Parent, SuckerPunch and the SuckerPunch
Shareholder shall, and shall cause their respective Affiliates to, at the
request of another party, execute and deliver to such other party all such
further instruments, assignments, assurances and other documents as such other
party may reasonably request in connection with the carrying out of this
Agreement and the transactions contemplated hereby.

 

12.12     Notices. All communications, notices and consents provided for herein
shall be in writing and be given in person or by means of facsimile (with
request for assurance of receipt in a manner typical with respect to
communications of that type and confirmation by mail), by overnight courier or
by registered or certified mail, and shall be deemed delivered (a) upon receipt
by the intended recipient if given in person; (b) on the date of transmission if
sent by facsimile; (c) one (1) Business Day after timely delivery to an
overnight courier; or (d) upon receipt if mailed by prepaid first-class
registered or certified mail; provided, however, that any such communication,
notice or consent that is delivered on a day that is not a Business Day shall be
deemed delivered on the immediately succeeding Business Day.

 

Notices shall be addressed as follows:

 

If to Parent or Acquisition Co., to:

 

Alliance MMA, Inc.

590 Madison Avenue, 21st Floor

New York, New York 10022

Attention: Paul K. Danner, III

Phone: (212) 739-7825
Fax: (212) 658-9291

Phone: (212) 521-4268

Fax: (212) 521-4099

Email: pdanner@alliancemma.com

 

with copies to:

 

Mazzeo Song P.C.

444 Madison Avenue, 4th Floor

New York, NY 10022

Attention: Robert L. Mazzeo, Esq.

Phone: (212) 599-0310

Fax: (212) 599-8400

Email: rmazzeo@mazzeosong.com

 

 28 

 

 

If to SuckerPunch or the SuckerPunch Shareholder, to:

 

Roundtable Creative Inc.

3801 Barrington Branch Court

Richmond, Virginia 23233

Attention: Brian Butler-Au

Phone: (804) 833-6560

Email: bbutler@suckerpunchent.com

 

with copies to:

 

Hirschler Fleischer

2100 East Cary Street | Richmond, VA 23223-7078

P.O. Box 500 | Richmond, VA 23218-0500

Attention: Andrew M. Lohmann, Esq.

Phone: (804) 771-9572

Fax: (804) 644-0957

Email: alohmann@hf-law.com

 

12.13     Schedules. Parent, SuckerPunch and the SuckerPunch Shareholder agree
that any disclosure in any schedule attached hereto shall (a) constitute a
disclosure only under such specific schedule and shall not constitute a
disclosure under any other schedule referred to herein unless a specific
cross-reference to another schedule is provided or such disclosure is otherwise
clear from the context of the disclosure in such schedule and (b) not establish
any threshold of materiality.

 

12.14     Construction. The parties acknowledge that each party and its counsel
have reviewed and revised this Agreement and that any rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement, it being
understood that each of Parent, SuckerPunch and the SuckerPunch Shareholder
actively participated in the drafting hereof. Words in the singular shall be
deemed to include the plural and vice versa and words of one gender shall be
deemed to include the other gender as the context requires.

 

12.15     Submission to Jurisdiction. Each of Parent, SuckerPunch and the
SuckerPunch Shareholder (a) submits to the exclusive jurisdiction of the Court
of Chancery of the State of Delaware (or any other federal or state court in the
State of Delaware if it is determined that the Court of Chancery does not have
jurisdiction over such action) in any action or proceeding arising out of or
relating to this Agreement, (b) agrees that all claims in respect of such action
or proceeding may be heard and determined only in any such court, and (c) agrees
not to bring any action or proceeding arising out of or relating to this
Agreement in any other court. Each party waives any defense of inconvenient
forum to the maintenance of any action or proceeding so brought and waives any
bond, surety or other security that might be required of the other party with
respect thereto. Either party may make service on the other party by sending or
delivering a copy of the process to the Party to be served at the address and in
the manner provided for the giving of notices in Section 12.12. Nothing in this
Section 12.15, however, shall affect the right of any party to serve legal
process in any other manner permitted by law.

 

 29 

 

 

12.16     Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY AND ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF, RELATING TO OR
IN CONNECTION WITH ANY MATTER WHICH IS THE SUBJECT OF THIS AGREEMENT, THE OTHER
AGREEMENTS OR THE ACTIONS OF ANY PARTY HERETO IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

12.17     Conflicts and Privilege. The Parties acknowledge that SuckerPunch has
retained Hirschler Fleischer (“Hirschler Fleischer”) to act as counsel for
SuckerPunch in connection with the transactions contemplated hereby. Parent and
Acquisition Co. each hereby agree that, in the event that a dispute arises after
the Closing between Parent (or SuckerPunch) and the SuckerPunch Shareholder,
Hirschler Fleischer may represent the SuckerPunch Shareholder in such dispute
even though the interests of the SuckerPunch Shareholder may be directly adverse
to Parent or SuckerPunch, and even though Hirschler Fleischer may have
represented SuckerPunch in a matter substantially related to such dispute or may
be handling ongoing matters for Parent or SuckerPunch. Parent and Acquisition
Co. each further agrees that, as to all communications among Hirschler Fleischer
and (prior to the Closing) SuckerPunch or (at any time before or after the
Closing) the SuckerPunch Shareholder that relate in any way to the transactions
contemplated by this Agreement, the attorney-client privilege and the exception
of client confidence belongs solely to the SuckerPunch Shareholder and may be
controlled only by the SuckerPunch Shareholder and shall not pass to or be
claimed by Parent or SuckerPunch, because the interests of Parent and its
Affiliates were directly adverse to SuckerPunch or the SuckerPunch Shareholder
at the time such communications were made. This right to the attorney-client
privilege shall exist even if such communications may exist on SuckerPunch’s
computer system or in documents in SuckerPunch’s possession. Notwithstanding the
foregoing, in the event that a dispute arises between Parent, SuckerPunch, and a
Person other than a Party to this Agreement after the Closing, Parent and
SuckerPunch may assert the attorney-client privilege to prevent disclosure to
such third-party of confidential communications made prior to the Closing by
Hirschler Fleischer to SuckerPunch; provided, however, that SuckerPunch may not
waive such privilege without the prior written consent of the SuckerPunch
Shareholder.

 

[Signature Page Follows]

 

 30 

 

 

IN WITNESS WHEREOF, the parties hereto have signed this this Merger Agreement or
caused it to be executed by their respective duly authorized officers as of the
date first above written.

 

ROUNDTABLE CREATIVE INC.   d/b/a SUCKERPUNCH ENTERTAINMENT         By: /s/ Brian
Butler-Au     Brian Butler-Au     President       SUCKERPUNCH SHAREHOLDER:      
/s/ Brian Butler-Au    Brian Butler-Au       ALLIANCE MMA, INC.         By: /s/
Paul K. Danner, III     Paul K. Danner, III     Chairman and CEO      
SUCKERPUNCH HOLDINGS, INC.         By: /s/ Paul K. Danner, III     Paul K.
Danner, III     Chairman and CEO  

 

 31 

 

 

EXHIBIT A

DEFINITIONS

 

“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation that is pending by or before any Governmental Authority.

 

“Acquisition Co.” means SuckerPunch Holdings, Inc., a Virginia corporation.

 

“Affiliate” shall mean a Person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the Person specified. For purposes of this definition, the terms “control,”
“controlled by” and “under common control with” shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such Person, whether by contract or, in the case of an
entity, the ownership, direct or indirect, of at least a majority of the voting
equity securities or interests of such entity.

 

“Agreement” means this Merger Agreement, including all schedules hereto, as it
may be amended from time to time in accordance with its terms.

 

“Bankruptcy Event” means an occurrence upon which a party becomes insolvent;
seeks relief as a debtor under any applicable bankruptcy law or other law
relating to the liquidation or reorganization of debtors or to the modification
or alteration of the rights of creditors or consents to or acquiesces in such
relief; makes an assignment for the benefit of, or enters into a composition
with, its creditors; appoints or consents to the appointment or receiver or
other custodian for all or a substantial part of its assets or property; fails
to dismiss a petition seeking to have it declared or adjudicated bankrupt or
insolvent under any applicable bankruptcy or similar law within sixty (60) days
after filing; has an order or judgment entered against it by a court of
competent jurisdiction for relief against it in any case commenced under any
bankruptcy or similar law or finding it to be bankrupt or insolvent or ordering
or approving its liquidation, reorganization or any modification of the rights
of its creditors or appointing a receiver, guardian or other custodian for all
or a substantial part of its assets or property; or admits its inability to pay
its debts when due.

 

“Business” has the meaning set forth in the Recitals.

 

“Business Day” means any day of the year other than a Saturday, Sunday or other
day on which commercial banks in the City of New York are required or authorized
to close.

 

“Business Employees” has the meaning set forth in Section 5.17.

 

“Claim” has the meaning set forth in Section 10.4.

 

“Claim Notice” has the meaning set forth in Section 10.4.

 

 

 

 

“Claimed Amount” has the meaning set forth in Section 10.4.

 

“Closing” has the meaning set forth in Section 2.2.

 

“Closing Date” means the date set forth in Section 2.2.

 

“Closing Cash Balance” means (A) the amount of cash and bank deposits held in
bank accounts in SuckerPunch’s name as reflected in SuckerPunch’s bank
statements and certificates of deposit and other cash equivalents of
SuckerPunch, calculated net of issued but uncleared checks and drafts of
SuckerPunch, in each case immediately prior to the Closing minus (B) any amounts
paid or withdrawn from or out of such accounts or cash equivalents at or
following the Closing without either the prior written approval of Parent or the
written endorsement, countersignature or order of an individual authorized by
Parent in writing to do so.

 

“Code” has the meaning set forth in the Recitals.

 

“Collateral Sources” has the meaning set forth in Section 10.5(c).

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Confidential Information” has the meaning set forth in Section 12.2.

 

“Contracts” has the meaning set forth in Section 5.10.

 

“Effective Time” has the meaning set forth in Section 2.1.

 

“Employee Plan” has the meaning set forth in Section 5.16.

 

“Encumbrance” shall mean any interest, consensual or otherwise, in property,
whether real, personal or mixed property or assets, tangible or intangible,
securing an obligation owed to, or a claim by a third Person, or otherwise
evidencing an interest of a Person other than the owner of the property, whether
such interest is based on common law, statute or contract, and including, but
not limited to, any security interest, security title or lien arising from a
mortgage, recordation of abstract of judgment, deed of trust, deed to secure
debt, encumbrance, restriction, charge, covenant, claim, exception,
encroachment, easement, right of way, license, permit, pledge, conditional sale,
option trust (constructive or otherwise) or trust receipt or a lease,
consignment or bailment for security purposes and other title exceptions and
encumbrances affecting the property.

 

“Equipment” has the meaning set forth in Section 5.3.

 

“Escrow Agent” means Mazzeo Song, P.C.

 

“Escrow Agreement” means the Escrow Agreement in substantially the form attached
hereto as Exhibit G.

 

 2 

 

 

“Escrowed Shares” has the meaning set forth in Section 4.1(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Executive Employment Agreement” means each of the Executive Employment
Agreements entered into by and between Parent and each of the SuckerPunch
Shareholder and Hamper in substantially the form attached hereto as Exhibits E-1
and E-2, respectively.

 

“Fighter Contract” has the meaning set forth in Section 5.21.

 

“Governmental Authority” means any government or governmental or regulatory,
judicial or administrative, body thereof, or political subdivision thereof,
whether foreign, federal, state, national, supranational or local, or any
agency, instrumentality or authority thereof, or any court or arbitrator (public
or private).

 

“Gross Profit” has the meaning set forth in Section 4.1(b).

 

“Hamper” means Mr. Bryan Hamper, an individual and resident of the State of
Maryland.

 

“Indemnified Person” has the meaning set forth in Section 10.3(a).

 

“Indemnifying Person” has the meaning set forth in Section 10.3(a).

 

“Intellectual Property Rights” means all intellectual property and other
proprietary rights, protected or protectable, under the laws of the United
States or any political subdivision, used by SuckerPunch in the Business
including, without limitation, (i) trademarks, service marks, trade names, trade
dress, logos, brand names and other identifiers together with all goodwill
associated therewith; (ii) copyrights (including but not limited to all
copyrights in SuckerPunch’s MMA event video library and fighter photographs and
other copyrighted works); (iii) all computer software, trade secrets and market
and other data, inventions, discoveries, devices, processes, designs,
techniques, ideas, know-how and other proprietary information, whether or not
reduced to practice, and rights to limit the use or disclosure of any of the
foregoing by any Person; (iv) all domestic and foreign patents and the
registrations, applications, renewals, extensions, divisional applications and
continuations (in whole or in part) thereof; and (v) and all rights and causes
of action for infringement, misappropriation, misuse, dilution or unfair trade
practices associated with (i) through (iv) above.

 

“Law” means any federal, state, local or foreign law, statute, code, ordinance,
rule or regulation (including rules of any self-regulatory organization).

 

“Losses” has the meaning set forth in Section 10.5(a).

 

 3 

 

 

“Material Adverse Effect” means any change, effect or circumstance that is
materially adverse or is reasonably likely to be materially adverse to the
assets, liabilities, condition (financial or otherwise) or operations of
SuckerPunch or the Business.

 

“Merger” has the meaning set forth in the Recitals.

 

“Merger Consideration” has the meaning set forth in in Section 3.1.

 

“Most Recent Financial Statements” has the meaning set forth in Section 5.14.

 

“Non-Competition and Non-Solicitation Agreement” means each of the
Non-Competition and Non-Solicitation Agreements entered into by and between
Parent and each of the SuckerPunch Shareholder and Hamper in substantially the
form attached hereto as Exhibit E.

 

“Order” shall mean any: (a) order, judgment, injunction, edict, decree, ruling,
pronouncement, determination, decision, opinion, verdict, sentence, subpoena,
writ or award issued, made, entered, rendered or otherwise put into effect by or
under the authority of any court or other Governmental Authority; or (b)
agreement with any Governmental Authority entered into in connection with any
Proceeding.

 

“Other Agreements” means, collectively, the Escrow Agreement, the
Non-Competition and Non-Solicitation Agreements and the Executive Employment
Agreements.

 

"Principal Market” means the Nasdaq Capital Market or such other exchange or
market on which the Parent Common Stock then principally trades.

 

“Parent” means Alliance MMA, Inc., a Delaware corporation.

 

“Parent Common Stock” means the common stock of Parent, $0.001 par value per
share.

 

“Parent Stockholder” means, at any time, each holder of Parent Common Stock
issued and outstanding at such time.

 

“Permits” means all material permits, licenses, franchises and other
authorizations of any Governmental Authority possessed by or granted to
SuckerPunch in connection with the Business.

 

“Permitted Encumbrances” shall mean (a) Encumbrances for taxes and assessments
or governmental charges or levies not at the time due or in respect of which the
validity thereof shall currently be contested in good faith by appropriate
proceedings; and (b) Encumbrances in respect of pledges or deposits under
workmen’s compensation laws or similar legislation, carriers’, warehousemen’s,
mechanics’, laborers’ and materialmens’ and similar liens, if the obligations
secured by such liens are not then delinquent or are being contested in good
faith by appropriate proceedings.

 

 4 

 

 

“Person” means any individual, corporation, partnership, limited partnership,
joint venture, limited liability company, trust or unincorporated organization,
governmental entity, government or any agency or political subdivision thereof.

 

“Proceeding” shall mean any action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding and any informal proceeding), prosecution, contest, hearing, inquiry,
inquest, audit, examination or investigation commenced, brought, conducted or
heard by or before, or otherwise involving, any Governmental Authority.

 

“SCC” means the Virginia State Corporation Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Share Price” means the trailing 20-day average closing price for the Parent
Common Stock on the Principal Market as of the day prior to the Closing Date.

 

“SuckerPunch” means Roundtable Creative Inc., a Virginia corporation d/b/a
SuckerPunch Entertainment.

 

“SuckerPunch Shareholder” has the meaning set forth in the preamble of this
Agreement.

.

“SuckerPunch Common Stock” means the common stock of SuckerPunch, no par value
per share.

 

“Surviving Corporation” has the meaning set forth in Section 2.1

 

“Taxes” shall mean all taxes, charges, fees, duties, levies or other
assessments, including, without limitation, income, gross receipts, net
proceeds, ad valorem, turnover, real and personal property (tangible and
intangible), sales, use, franchise, excise, value added, goods and services,
license, payroll, unemployment, environmental, customs duties, capital stock,
disability, stamp, leasing, lease, user, transfer, fuel, excess profits,
occupational and interest equalization, windfall profits, severance and
employees’ income withholding, social security and similar employment taxes or
any other taxes imposed by the United States or any other foreign country or by
any state, municipality, subdivision or instrumentality of the Unites States or
of any other foreign country or by any other tax authority, including all
applicable penalties and interest, and such term shall include any interest,
penalties or additions to tax attributable to such taxes.

 

“Tax Return” shall include all returns and reports (including elections,
declarations, disclosures, schedules, estimates and information returns
(including Form 1099 and corporation returns filed on Form 1120S)) required to
be supplied to a Tax authority relating to Taxes.

 

“Third-Party Claim” has the meaning set forth in Section 10.3(a).

 

 5 

 

 

“Third-Party Claim Notice” has the meaning set forth in Section 10.3(a).

 

“Unaudited Financial Statements” has the meaning set forth in Section 5.14.

 

“U.S. GAAP” means U.S. generally accepted accounting principles.

 

“VSCA” has the meaning set forth in Section 2.1.

 

 6 

 